DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Status
This Office action is in response to Applicant’s Amendment filed on 04/27/2022. Claims 1, 5, 7, 12, 16, 18 are amended. Claims 2-4, 6, 8 are cancelled. Claims 1, 5, 7, 9-42 are now pending.
Allowable Subject Matter
Claims 1, 5, 7, 9-42 are allowed.
As of claim 1, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, the controller turns on the second solid state light source after a temperature of the first or second solid state light source rises to a predetermined temperature after turning on the first solid state light source, and wherein the controller increases a drive current of the second solid state light source up to a set value by taking time longer than that used for a drive current of the first solid state light source to increase up to a set value. 
Claims 5, 7, 9-10 are allowed as being dependent on claim 1.
As of claim 11, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, a controller configured to control a drive current for turning on each of the first and second solid state light sources, wherein the first solid state light source and the second solid state light source are connected by a heat conductive member, and wherein in turning on the first and second solid state light sources, the controller increases the drive current of the second solid state light source to a set value by taking time longer than that used for the drive current of the first solid state light source to increase up to the set value.
As of claim 12, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, the controller turns on the second solid state light source after a temperature of the first or second solid state light source rises to a predetermined temperature after turning on the first solid state light source, and wherein the controller increases a drive current of the second solid state light source up to a set value by taking time longer than that used for a drive current of the first solid state light source to increase up to a set value.
Claims 14-15 are allowed as being dependent on claim 12.
As of claim 13, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, a controller configured to control a drive current for turning on each of the first and second solid state light sources, wherein the first solid state light source and the second solid state light source are connected by a heat conductive member, and wherein in turning on the first and second solid state light sources, the controller increases the drive current of the second solid state light source to a set value by taking time longer than that used for the drive current of the first solid state light source to increase up to the set value.
As of claim 16, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, turning on the second solid state light source after a temperature of the first or second solid state light source rises to a predetermined temperature after turning on the first solid state light source, wherein the first solid state light source and the second solid state light source are connected by a heat conductive member, wherein a drive current of the second solid state light source increases up to a set value by taking time longer than that used for a drive current of the first solid state light source to increase up to a set value.
As of claim 17, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, turning on the first and second solid state light sources, the controlling step increases the drive current of the second solid state light source up to a set value by taking time longer than that used for the drive current of the first solid state light source to increase up to the set value, wherein the first solid state light source and the second solid state light source are connected by a heat conductive member.
As of claim 18, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, turning on the second solid state light source after a temperature of the first or second solid state light source rises to a predetermined temperature after turning on the first solid state light source, wherein the first solid state light source and the second solid state light source are connected by a heat conductive member, and wherein a drive current of the second solid state light source increases up to a set value by taking time longer than that used for a drive current of the first solid state light source to increase up to a set value.
As of claim 19, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, controlling a drive current for turning on each of the first and second solid state light sources, wherein in turning on the first and second solid state light sources, the controlling step increases the drive current of the second solid state light source up to a set value by taking time 6longer than that used for the drive current of the first solid state light source to increase up to the set value, wherein the first solid state light source and the second solid state light source are connected by a heat conductive member.
As of claim 20, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, a controller configured to control the first and second solid state light sources, wherein the controller turns on the second solid state light source after a temperature of the first or second solid state light source rises to a predetermined temperature after turning on the first solid state light source.
Claims 21-27 are allowed as being dependent on claim 20.
As of claim 28, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, a first solid state light source; a second solid state light source configured to emit light with a wavelength different from that of the first solid state light source; and a controller configured to control the first and second solid state light sources, wherein the controller turns on the second solid state light source after a temperature of the first or second solid state light source rises to a predetermined temperature after turning on the first solid state light source.
Claims 29-31 are allowed as being dependent on claim 28.
As of claim 32, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, a first solid state light source, and a second solid state light source configured to emit light with a wavelength different from that of the first solid state light source, the control method comprising the steps of: turning on the first solid state light source; and turning on the second solid state light source after a temperature of the first or second solid state light source rises to a predetermined temperature after turning on the first solid state light source.
As of claim 33, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, a control method of a light source apparatus including a first solid state light source, and a second solid state light source configured to emit light with a wavelength different from that of the first solid state light source, wherein the control method includes the steps of: turning on the first solid state light source; and turning on the second solid state light source after a temperature of the first or second solid state light source rises to a predetermined temperature after turning on the first solid state light source.
As of claim 34, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, a first solid state light source; 9a second solid state light source configured to emit light with a wavelength different from that of the first solid state light source; and a controller configured to control the first and second solid state light sources, wherein the controller turns on only the first solid state light source from a state where both the first solid state light source and the second solid state light source are turned off, and then turns on the second solid state light source in a state where the first solid state light source is turned on after a predetermined time has elapsed.
Claims 35-39 are allowed as being dependent on claim 34.
As of claim 40, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, a first solid state light source; a second solid state light source configured to emit light with a wavelength different from that of the first solid state light source; and a controller configured to control the first and second solid state light sources, wherein the controller turns on only the first solid state light source from a state where both the first solid state light source and the second solid state light source are turned off, and then turns on the second solid state light source in a state where the first solid state light source is turned on after a predetermined time has elapsed.
As of claim 41, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, a first solid state light source, and a second solid state light source configured to emit light with a wavelength different from that of the first solid state light source, the control method comprising the steps of: turning on only the first solid state light source from a state where both the first solid state light source and the second solid state light source are turned off; and turning on the second solid state light source in a state where the first solid state light source is turned on after a predetermined time has elapsed, after turning on the first solid state light source.
As of claim 42, Li et al. (US 2013/0003368 A1; Li) teaches a multicolor illumination device includes a first light source 1, a second light source 2, a light combination element 3, and a wavelength conversion element 4. The first light source 1 emits an excitation light (first light), preferably in the blue or UV range. The second light source 2 emits a second light, which is a red light in the preferred embodiment. In other embodiments, the second light may be green or other colored lights. The first and second light sources may be LEDs, laser diodes, or other solid state light sources. The light combination element 3 is disposed between the wavelength conversion element 4 and the first and second light sources 1, 2. It combines the first and second lights from the first and second light sources 1, 2 and directs the two lights to the wavelength conversion element 4. In one implementation, the wavelength combination element 3 is a dichroic filter that reflects one of the first and second lights and transmits the other one of the first and second lights, the dichroic filter 3 transmits the first light from the first light source 1 (as indicated by the arrow A) and reflects the second light from the second light source 2 (as indicated by the arrows B). Preferably, the first light and second light occupy the same path after the light combination element 3. Li does not anticipate or render obvious, alone or in combination, a first solid state light source, and a second solid state light source configured to emit light with a wavelength different from that of the first solid state light source, wherein the control method includes the steps of: turning on only the first solid state light source from a state where both the first solid state light source and the second solid state light source are turned off; and turning on the second solid state light source in a state where the first solid state light source is turned on after a predetermined time has elapsed, after turning on the first solid state light source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Yokoyama et al. (US 20100103088 A1) teaches a solid-state laser apparatus which includes: a semiconductor laser light source for emitting laser light; an optical resonator having a solid-state laser medium to be excited by incidence of the laser light to oscillate fundamental laser light, and a mirror; and a quasi-phase matching wavelength converting element, disposed in the optical resonator, for converting a wavelength of the fundamental laser light, wherein the quasi phase matching wavelength converting element is formed with a polarization inversion region having a predetermined cycle, and the length of the polarization inversion region in an optical axis direction is 1.0 mm or less;
- Prior Art Takamatsu (US 10545331 B2) teaches a light source apparatus which includes a first unit and a second unit. The first unit includes a light source portion and a first dustproof structure portion that covers the light source portion. The second unit is connected to the first unit and includes a light-emitting body that emits visible light by being excited by emission light emitted from the light source portion and a second dustproof structure portion that covers the light-emitting body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882